AMENDMENT TO
CHANGE IN CONTROL AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is entered into on
December 13, 2006, by and between Jacuzzi Brands, Inc., a Delaware corporation,
with its principal office at Phillips Point – West Tower, 777 South Flagler
Drive, Suite 1108, West Palm Beach, Florida 33401 (the “Company”), and Marie S.
Dreher (the “Executive”).

Preliminary Statements

A. The parties previously entered into a Change in Control Agreement dated
August 15, 2005 (the “Original Agreement”).

B. The parties wish to amend the Original Agreement as provided herein.

Agreement

NOW, THEREFORE, in consideration of the premises, the mutual covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

1. Except as expressly amended herein, the Original Agreement remains in full
force and effect. Unless otherwise defined, capitalized terms used herein shall
have the meanings given to them in the Original Agreement.

2. The following definitions are hereby added to Section 1 of the Original
Agreement as follows:

"(o) “Merger” means the transaction contemplated by the Agreement and Plan of
Merger dated as of October 11, 2006 among the Company, Jupiter Acquisition, LLC
and Jupiter Merger Sub, Inc., as it may be amended or any other transaction
constituting a Change in Control which occurs between the Company and Jupiter
Acquisition, LLC, or its affiliates, which is entered into and approved by the
Company’s Board of Directors on or before April 30, 2007.”

"(q) “Welfare Benefits” means all medical, dental and vision benefits provided
under the plans, policies and programs of the Company, but only to the extent
that the Executive participated in such benefits on the Date of Termination.”

3. Section 7 of the Original Agreement is hereby amended by deleting the text
therein in its entirety and replacing it with the following text:

“7. Payment. Any amount due to Executive under this Agreement shall be paid in
lump sum in cash within the later of (i) ten days after the date of termination
or (ii) ten days after the Change in Control.”

4. New Section 12 is hereby added to the Original Agreement as follows:

“12. Termination During the One-Year Period Preceding a Change in Control
pursuant to the Merger. In the event that Executive’s employment is terminated
for any reason during the one year period which occurs prior to a Change in
Control pursuant to the terms of the Merger, then the Executive shall be
entitled to receive the payments and benefits provided for in Section 2 of this
Agreement under the heading “Without Cause or for Good Reason”; provided,
however, that (i) the lump sum payment provided for in Section 2(B) under the
heading “Without Cause or for Good Reason” shall include one times the
Executive’s Highest Base Salary instead of two times Executive’s Highest Base
Salary and (ii) the acceleration of vesting of all equity compensation provided
for in Section 2(G) shall also apply to any equity compensation that was
forfeited by the Executive on or following the Date of Termination so that such
equity compensation will be treated as if it was not forfeited.”

5. This Amendment, the Original Agreement and the documents referred to herein
and therein constitute the entire agreement of the parties and supersede all
other agreements, both oral and written, between the parties with respect to the
subject matter hereof and any previous understandings or modifications relating
to the foregoing documents, whether oral, written or otherwise.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

JACUZZI BRANDS, INC.

By: s/s Steven C. Barre
Name: Steven C. Barre
Title:SVP and General Counsel


EXECUTIVE

s/s Marie S. Dreher
Marie S. Dreher

